 In the Matter of LAKE SUPERIOR DISTRICT POWER COMPANY, EMPLOYERandLOCAL No. 276, INTERNATIONAL BROTHERHOOD OF ELECTRICAL.WORKERS, AFL, PETITIONERCase No. 18-RC-349.-Decided November 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition and an amended petition duly filed, hearings inkthis case were held at Ironwood; Michigan, on April 14, and Septem-ber 2, 1949, before Erwin A. Peterson, hearing officer of the NationalLabor Relations Board.The hearing officer's rulings made at the-hearings are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization which claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer is a public utility engaged in the distribution oflight, power, and gas in western Upper Michigan, and northern Wis-consin.In addition, it operates 11 electric power plants.The Petitioner, in its amended petition, seeks a unit including allemployees of the Lake Superior District Power Company, excludingoffice and clerical employees, professional employees, and supervisorsas defined in the Act. The Employer generally agrees with the com-position of the unit sought by the Petitioner in the amended petition.However, the parties are in dispute as to the status of certain categorieswhom the Petitioner would exclude either as supervisors, independentcontractors, part-time, technical, professional, or temporary em-ployees.87 NLRB No. 3.8 LAKE SUPERIOR DISTRICT POWER COMPANY9The record discloses that all the individuals in'the classifications ofline foreman, construction foreman, construction superintendent, fore-man representative, gas foreman, chief operator, chief engineer, andservice supervisor, in addition to supervising the work of employeesassigned to their respective group, possess authority to discipline suchemployees as well as effectively to recommend hiring and discharge,and in some instances possess authority independently to dischargesuch employees and to hire employees in emergencies.We concludethat such individuals are supervisors within the meaning of the Actand they are, accordingly, excluded from the unit hereinafter foundappropriate.Among those whom the Petitioner would exclude as supervisors areindividuals included within the following classifications :Diesel plant foremen:Each of the two Diesel plant foremen atDiesel plants presently operating on a stand-by basis,' has under hissupervision as a part-time employee for approximately .2 days a week,one operator who spends the remaining portion of his working time asa member of a line crew.While the operator is under his supervision,the Diesel plant foreman has authority to discipline and effectively torecommend the discharge of this operator.As the Diesel plant foremen have, and regularly exercise, super-visory authority for a part of every week, we find that they are super-visors within the meaning of the Act.2Auto repair foreman:The Employer contends that the pay-rollclassification of the auto repair foreman, who is a first-class mechanicand machinist, is a misnomer.This individual does all the automotiverepair work on company owned cars and trucks and all the machineshop work on the day shift at the car barns.On occasions when thereis extra work to be performed, mechanics helpers, who work on othershifts, may be brought in on the day shift by the auto repair foreman.Other employees who are night watchmen, laborers, janitors, andboiler room tenders, also do car washing and greasing at which timethey are under the supervision of the auto repair foreman.However,the auto repair foreman has no authority to make recommendationsrelative to hiring, discharging, or disciplining any of these employees.Under these circumstances, we conclude that the auto repair foremanis not a supervisor within the meaning of the Act, and shall, accord-ingly, include him in the unit hereinafter found appropriate."Before those Diesel plants were placed on a stand-by operation basis about a monthprior to the date of the second hearing,these Diesel plant foremen were in charge of acrew of four full time operators.2 SeeOklahoma PublishingCo., 81 NLRB 932;The Texas Company,SalemGasoline Plant,85 NLRB 1211. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDService foreman:The Employer contends that the pay-roll desig-nation of service foreman is a misnomer and that this employee shouldbe classified merely as a serviceman.He is an hourly paid employeewho repairs appliances, possesses no supervisory authority, and hasno employees under his direction.As the record does not establish that this individual has any super-visory authority we shall include him in the appropriate unit.Meter superintendent:The meter superintendent is a technician inmaintenance, repair, and installation of switchboards, switchboardmeters, and relays, who supervises all installation of power meters.He has no particular employees regularly assigned to him, but usuallytakes metermen from the district, wherein he is making the installation,and supervises their work.He has the power to recommend disciplineof such employees while they are performing their work under hissupervision.As a technician in this type of work, he is responsiblefor the accuracy of the work and must exercise independent judgmentin responsibly directing the work of the metermen who are assigned tohim for each particular job.We find, therefore, that he is a super-visor within the meaning of the Act, and shall exclude him from theUnit.3Meter department foremen:These individuals, in addition to mak-ing all calculations and performing other specified duties, have chargeof meter reading and installation of small meters and equipment.They have from one to four meter readers under their supervision.With respect to the foreman in charge of four meter readers, the Em-ployer admits that he has the authority to recommend removal of themeter readers.Thus, in addition to being in charge of, and respon-sible for, their respective departments, the Employer admits that themeter department foremen supervise the work of the employees in thosedepartments.As the meter department foremen responsibly directthe work of the employees in their respective departments, we con-clude that they are supervisors within the meaning of the Act."Weshall, accordingly, exclude them from the unit.First-class linemen--assistant foreman:The Petitioner urges that2 of the 10 first-class linemen are supervisors. It appears that bothof these men are paid a few cents an hour more than the regular toprate for first-class linemen.The Employer claims that the reasonfor this additional compensation is because of added work responsi-bility 5 rather than supervisory authority.One of these first-class line-8SeeCelanese Corporation of America,80 NLItt 61.4 See footnote 3,supra.a One of the first-olass linemen in question works on hot wires with a second-class line-man but without a foreman present.The other, in addition to his crew duties as a first-class lineman, operates a very expensive digging machine. LAKE SUPERIOR DISTRICT POWER COMPANY11men has the pay-roll title of assistant foreman.6He is called upon tosubstitute for the regular line foreman when the latter is sick or on'vacation.However, it does not appear that this occurs with any degreeof frequency or regularity.Furthermore, he has no authority to dis-cipline or recommend change in the status of the crew members evenin the absence of the foreman.We find, in view of the above, that thefirst-class linemen are not supervisors within the meaning of the Act.7Accordingly, they will be included in the unit.The Petitioner would exclude as professional, technical, managerialemployees, and/or supervisors, individuals falling within the follow-ing classifications :Station technician:This employee maintains and installs all fineinstallations on boiler and generator switchboards and operatesthe Diesel plant at Hayward.He has no employees under his super-vision.The record discloses that while he has no professional train-ing, he received from the Navy a technical training upon the basis ofwhich he became qualified for the position of station technician.Asthe parties do not dispute and we find that the station technician is atechnical employee, we shall exclude him from the unit hereinafterfound appropriate.Draftsmen-engineers; transitman-draftsman :Neither of the twoindividuals in the classification of draftsman-engineer is a graduateengineer.Both are persons who have acquired their knowledgethrough years of practical experience.They perform all the sur-veying for the Employer.One of these men has .a crew of three orfour employees under his supervision.The other presently has onlyone helper but is expected to be assigned a crew in the spring.Thedraftsman-engineer can effectively recommend change in status of themen in his crew. The transitman-draftsman works in the field asan instrument man with the surveyors.He runs the photographicmachines for photostating and blueprinting, does drafting, plots gen-eration flow curves and keeps records relating thereto.The Employerexpressed the belief that the work of the draftsmen-engineers andtransitman-draftsman is of a technical nature and that their interestsare more closely allied with those of office and technical employeesrather than production and maintenance employees.Without determining whether any of these employees are super-visors or professional employees, we find that they are technical em-ployees similar to the general classifications of draftsmen, blueprintoperators and field surveyors whom we have excluded from produc-"The Employer claims that his pay-roll title is merely a carry-over errorfrom an earlierperiod of extra building when he had charge of a crew.TSee E.I.du Pont de Nemours and Company, Inc., Rayon Division,85 NLRB 1516,and casescited therein. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenanceemployee groupsbecause their interests aredissimilaraThe draftsmen-engineers and transitman-draftsman are,accordingly, excluded from the unit hereinafter found appropriate..Buyers of rights-o f -way :There are two individuals who fall underthis classification.9Their dutiesconsist ofletting contracts to brush-ers and brush burners for the clearing of rights-of-way, and nego-tiating contracts for the plirpchase of land for rights-of-way.Allcontracts are negotiated by the buyer within a certain price leeway setby ' the company.As these employees must work whenever they areable to contact the persons with whom they are negotiating contracts,they have no set hours.Thus their employment conditions are dif-ferent fromthose of other employees 10Furthermore, it appearsthat the interests of these individuals are more clearly identified with'management than with the rank and file employees."'We shall, ac-cordingly, exclude them from the unit.The Employer would include in the unit several groups whom thePetitioner would exclude as part-tinge or temporary employees or asindependent contractors.Painters:There presently are two painters carried on the Em-ployer's payroll.12The Employer's testimonythat a painter, re-cently hired on 'a-permanent basis to do the painting throughout theEmployer's operations, is entitled to vacation,. sick leave, and other'permanent employee benefits, was undisputed.The Petitioner'sclaim that painters are temporary employees whose employment isonly for the duration of a specific job, is based on the Employer's pre-vious practice.13We do not believe that the past practices of the Employer of en-gaging painters for the duration of a specific job necessarily estab-lishes that the painters presently on the'Employer's pay roll are like-wise temporary employees.On the contrary, we find that, inasmuchas the present painters were hired on a permanent basis and are en-titled to all of the permanent employee benefits, they are in fact8 See,Welding Shipyards,Inc.,81 NLRB 936;IngersollMillingMachine Company, 78NLRB 535.9One of the buyers is on a full-time salaried basis,the other is privately a member of areal estate firm and performs such duties for the Employer by the day whenever his servicesare needed.Stokely Foods, Inc.,81 NLRB 1103.n SeeCharles Livingston&Sons,Inc.,86 NLRB 30.'The Employer was unable to explain the status of one painter and was not certainwhether the inclusion of his name or title was a pay-roll error.18 It appears that the Employer has in the past hired painters who have been placed onthe pay roll until the need for their services has been accomplished at which time they aredischarged.The Employer admits that recently 10 or 15 such painters,who were takenon to paint the Ashland steam plant,have finished their work and have been taken offthe pay roll. LAKE SUPERIOR DISTRICT POWER COMPANY13permanent employees whom we shall include in the unit herein foundappropriate.Street light tenders; switching men:The Employer has on itspay roll approximately 14 part-time employees who work from 2 to 5hours a week and are guaranteed a minimum of $10 or $15 a month 14'These employees live in small towns which the Employer supplies withpower and light.Their duties consist of observing that street lightsgo on, reporting. irregularities or burned out lights, and being on callwhenever the Employer wants them to operate switches on the trans-mission lines.Because their work is very sporadic they have no.supervisors, receive no vacation benefits, and do not participate in theemployees' hospitalization and insurance plans.These employeeshave very little contact with regular employees and the record indi-cates that for the major portion of their time they are privatelyengaged either as business men, or as executives or employees of other,employers.Although these employees perform some part-time duties each week,.the duties performed are not comparable to those of any full-timeemployees in the unit.Further, their conditions of employment andinterests are entirely different from those of the ' employees in theunit.We shall, accordingly, exclude them from the unit herein foundappropriate.15Brushers and brush burners:Individuals carried on the pay rollunder various job titles 16 are engaged on a contract basis to clearrights-of-way along the Employer's transmission lines.The evidence.indicates that when each individual completes the work covered byhis contract he will be taken off the pay roll.There is insufficient'evidence in the record upon which to base a determination as towhether, as urged by the Petitioner, these individuals are independentcontractors.However, since the hearing the parties have admittedthat all of these contracts will be completed in the very near future.In view of the foregoing, we find that the brushers and brush burnersare, at most, only temporary employees, hired for the duration of aparticular job.17We shall, accordingly exclude them from the unit.In accord with our usual practice, we shall also exclude from theunit employees who are close relatives of executives of the Employer 1814 Although these part-time employees are assigned the various job titles of switchingmen, switching operators,street light tenders, and street light maintenance men, the workperformed by employees in each of these classifications is practically the same.16 SeeStokelyFoods,Inc., supra;Natural Products Company,82 NLRB 1418.10 Brushing,brusher, brusher contract,burning brush,brush burner,and contractbrusher.17 SeeBelmont Radio Corp.,81 NLRB 23;Southern Paperboard Corp.,80 NLRB 1456;Jefferson ChemicalCo., 79 NLRB 584.IsDenver Smoked Fish Company,81 NLRB 622;Peter Pan Bus Lines,82 NLRB 830. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch as William A. Donald, son of the executive vice president,Walter J. Hodgkins II, son of the president, and Russell Larson,brother of the vice president.We find that all production, maintenance, distribution, construction,.and transmission employees of the Lake Superior District Power.Company, including auto repair foreman, service foreman, first-class,lineman, assistant foremen, and. painters, but excluding office and clerical, technical, professional, and managerial employees, street light.tenders-switching men, brushers and brush burners, station techni-cian, draftsmen-engineers, transitman-draftsman, buyers of rights-,of-way, guards,"' close relatives of executives,20 line foremen, con-struction foremen, construction superintendent, gas foreman, chief'operators, chief engineers, service supervisor, Diesel plant foremen,.meter superintendent, meter department foremen, and all other su-pervisors as defined in the Act, constitute a unit appropriate for.thepurposes of collective bargaining within the meaning of Section 9.(b) of the Act..DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employees.in the unit found appropriate in paragraph numbered 4, above, who.were employed during the pay-roll period immediately precedingthe date of this Direction of Election,21 including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who have.19No evidence was presented at the hearing to indicate the portion of working timespent by night watchmen,who are alsolaborers, janitors,boiler room tenders, and carwashers and greasers, in night watchmanduties.If morethan 50 percent of their workingtime is spent in night watchmen duties,theyshall, in accordance with our usual practice,be excluded from the appropriate unit as guards. SeeSampsel Time Control, Inc., 8&NLRB 1250.The record indicates that an employee designated as a line patrolman, patrols the trans-mission lines of the Employer.As no evidencewas presentedat the hearingas to whetherline patrolmen are requiredto protect property of the employer or the safetyof personsupon the premises of the Employer,we find thatthere is no basis for determiningwhetherthey are guardswithin themeaning ofthe Act.Weshall, however,allow line patrolmento cast challenged ballots in the election hereinafter directed.20William A. Donald, Walter J. Hodgkins II, and Russell Larson are excluded underthis category.21 The Petitioner urged that the pay-roll eligibility date should be one prior to the dateof the first hearing so as to make ineligibleto vote, allemployeeshired afterthe firsthearing.As no persuasive reason for thus departing from our usual procedure was pre-sented, the motion is hereby denied. LAKE SUPERIOR DISTRICT POWER COMPANY15since quit or been discharged for cause and have not been rehiredor reinstated prior to the date- of the election, and also excludingemployees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by Local No. 276, International Brotherhoodof ElectricalWorkers, AFL..